Appellant was indicted for murder in the first degree, the specific charge therein being that he unlawfully and with malice aforethought killed Eddie Rice, by shooting him with a pistol. Upon being tried, he was convicted for the offense of murder in the second degree, and the jury fixed his punishment at 15 years' imprisonment. Judgment was duly entered and sentence pronounced in accordance with the verdict. He appealed to this court.
The evidence showed without dispute that appellant did kill the said Eddie Rice by shooting him with a pistol. He relied upon self-defense to justify him. The facts and circumstances attending the killing, as shown by the evidence, were in sharp conflict, thus presenting questions for the determination of the jury. We have carefully examined the exceptions reserved to the court's rulings upon the admission of evidence. These exceptions, and certain refused charges, present the only point of decision for our consideration, as no motion for a new trial was made. In our opinion, the defendant was accorded a fair and impartial trial. We discover no error in any of the court's rulings, calculated to injuriously affect his substantial rights. As stated, questions of fact for the consideration of the jury only were involved. The evidence was ample to support the verdict, and, as no reversible error appears, the judgment of conviction from which this appeal was taken will not be disturbed. The judgment is affirmed.
Affirmed. *Page 621